Exhibit 10.3

 

 

PLEDGE AND SECURITY AGREEMENT

 

THIS PLEDGE AND SECURITY AGREEMENT (“Pledge Agreement”), dated March 31, 2003,
is by Mackie Designs Inc., a Washington corporation (“Pledgor”), with its chief
executive office at 16220 Woodinville-Redmond Road, N.E., Woodinville,
Washington 98072 to and in favor of Congress Financial Corporation (Florida), a
Florida corporation, in its capacity as agent pursuant to the Loan Agreement (as
hereinafter defined) acting for and on behalf of the financial institutions
which are parties thereto as lenders (in such capacity “Pledgee”) having an
office at 777 Brickell Avenue, Miami, Florida 33131.

 

W I T N E S S E T H:

 

WHEREAS, Pledgor is now the direct and beneficial owner of all of the issued and
outstanding shares of capital stock of the corporations listed on Exhibit A
hereto and made a part hereof (hereinafter referred to individually as an
“Issuer” and collectively as “Issuers”);

 

WHEREAS, Pledgor and certain of its affiliates have entered into or are about to
enter into financing arrangements pursuant to which Pledgee may make loans and
advances and provide other financial accommodations to Pledgor and Mackie
Designs UK Plc (the “UK Borrower”, and together with Pledgor, each a “Borrower”
and collectively, “Borrowers”), as set forth in the Loan and Security Agreement,
dated of even date herewith, by and among Pledgor, Pledgee, Lenders, and certain
affiliates of Pledgor (as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced, the “Loan
Agreement”) and other agreements, documents and instruments referred to therein
or at any time executed and/or delivered in connection therewith or related
thereto, including, but not limited to this Pledge Agreement (all of the
foregoing, together with the Loan Agreement, as the same now exist or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, being collectively referred to herein as the “Financing Agreements”);
and

 

WHEREAS, in order to induce Pledgee and Lenders to enter into the Loan Agreement
and the other Financing Agreements and to make loans and advances and provide
other financial accommodations to Borrowers pursuant thereto, Pledgor has agreed
to secure the payment and performance of the Obligations (as hereinafter
defined) and to accomplish same by (i) executing and delivering to Pledgee this
Pledge Agreement, (ii) delivering to Pledgee the Pledged Securities (as
hereinafter defined) which are registered in the name of Pledgor, together with
appropriate powers duly executed in blank by Pledgor, and (iii) delivering to
Pledgee any and all other documents which Pledgee deems necessary to protect
Pledgee’s interests hereunder;

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Pledgor hereby agrees as follows:

 

--------------------------------------------------------------------------------


 

1.  GRANT OF SECURITY INTEREST

 

As collateral security for the prompt performance, observance and indefeasible
payment in full of all of the Obligations (as hereinafter defined), Pledgor
hereby assigns, pledges, hypothecates, transfers and sets over to Pledgee and
grants to Pledgee, for the benefit of itself and  Lenders, a security interest
in and lien upon (a) the shares of capital stock of the Issuers as described on
Exhibit A (the “Pledged Securities”), (b)  all cash dividends, stock dividends,
interests, profits, redemptions, warrants, subscription rights, stock,
securities options, substitutions, exchanges and other distributions now or
hereafter distributed by any Issuer in respect of or otherwise in connection
with the Pledged Securities or which may hereafter be delivered to the
possession of Pledgor or Pledgee in respect of or otherwise in connection with
the Pledged Securities, (c) Pledgor’s records with respect to the foregoing, and
(d) the proceeds of all of the foregoing  (all of the foregoing being
collectively referred to herein as the “Pledged Property”).  Notwithstanding
anything to the contrary contained in this Pledge Agreement to secure the
payment and performance of the Obligations of Pledgor, the pledge by  Pledgor of
any of the Pledged Securities which constitute capital stock of any Issuer that
is not incorporated or formed under the laws of the United States of America or
a political subdivision thereof shall not exceed sixty-five (65%) percent of all
of the issued and outstanding shares of capital stock of such Issuer.

 

2.  OBLIGATIONS SECURED

 

The security interest, lien and other interests granted to Pledgee pursuant to
this Pledge Agreement shall secure the prompt performance and payment in full of
any and all obligations, liabilities and indebtedness of every kind, nature and
description owing by Pledgor and UK Borrower to Pledgee and any Lender and/or
their respective affiliates, including principal, interest, charges, fees, costs
and expenses, however evidenced, whether as principal, surety, endorser,
guarantor or otherwise, arising under this Pledge Agreement, the Loan Agreement
or any of the other Financing Agreements, whether now existing or hereafter
arising, whether arising before, during or after the initial or any renewal term
of the Loan Agreement or after the commencement of any case with respect to
Pledgor and UK Borrower under the United States Bankruptcy Code or any similar
statute (including, without limitation, the payment of interest and other
amounts which would accrue and become due but for the commencement of such
case), whether direct or indirect, absolute or contingent, joint or several, due
or not due, primary or secondary, liquidated or unliquidated, secured or
unsecured, and however acquired by Pledgee (all of the foregoing being
collectively referred to herein as the “Obligations”).

 

3.  REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Pledgor hereby represents, warrants and covenants with and to Pledgee and
Lenders the following (all of such representations, warranties and covenants
being continuing so long as any of the Obligations are outstanding):

 

(a)  The Pledged Securities are duly authorized, validly issued, fully paid and
non-assessable capital stock of Issuers and constitute all of the issued and
outstanding shares of capital stock in Issuers

 

2

--------------------------------------------------------------------------------


 

and are not registered, nor has Pledgor authorized the registration thereof, in
the name of any person or entity other than Pledgor or Pledgee.  Pledgor is the
owner and holder of all the issued and outstanding shares of capital stock of
Issuers.

 

(b)  The Pledged Property is directly, legally and beneficially owned by
Pledgor, free and clear of all claims, liens, pledges and encumbrances of any
kind, nature or description, except for the pledge and security interest in
favor of Pledgee, for the benefit of itself and Lenders, and the pledges and
security interests permitted under the Loan Agreement.

 

(c) Except for those restrictions imposed by federal securities law and state
blue sky laws, the Pledged Property is not subject to any restrictions relative
to the transfer thereof and Pledgor has the right to transfer and hypothecate
the Pledged Property free and clear of any liens, encumbrances or restrictions.

 

(d)  The Pledged Property is duly and validly pledged to Pledgee, for the
benefit of itself and Lenders, and no consent or approval of any governmental or
regulatory authority or of any securities exchange or the like, nor any consent
or approval of any other third party, is necessary to the validity and
enforceability of this Pledge Agreement, except for any consents and approvals
that have been obtained and are and shall continue to be unconditional, valid,
enforceable and in full effect.

 

(e)  Pledgor authorizes Pledgee to: (i) store, deposit and safeguard the Pledged
Property, (ii) perform any and all other acts which Pledgee in good faith deems
reasonable and/or necessary for the protection and preservation of the Pledged
Property or its value or Pledgee’s security interest therein, including, without
limitation, subject to Section 5 hereof, transferring, registering or arranging
for the transfer or registration of the Pledged Property to or in Pledgee’s or
any Lender’s own name and receiving the income therefrom as additional security
for the Obligations and (iii) pay any charges or expenses which Pledgee deems
necessary for the foregoing purpose, but without any obligation to do so.  Any
obligation of Pledgee for reasonable care for the Pledged Property in Pledgee’s
possession shall be limited to the same degree of care which Pledgee uses for
similar property pledged to Pledgee by other persons.

 

(f)  If Pledgor shall become entitled to receive or acquire, or shall receive
any stock certificate, or option or right in respect of or related to the
Pledged Securities (including, without limitation, any certificate representing
a dividend or a distribution or exchange of or in connection with
reclassification of the Pledged Securities) whether as an addition to, in
substitution of, or in exchange for any of the Pledged Property or otherwise,
Pledgor agrees to accept same as Pledgee’s agent, to hold same in trust for
Pledgee and to deliver same forthwith to Pledgee or Pledgee’s agent or bailee in
the form received, with the endorsement(s) of Pledgor where necessary and/or
appropriate powers and/or assignments duly executed to be held by Pledgee or
Pledgee’s agent or bailee subject to the terms hereof, as further security for
the Obligations.

 

(g)  Pledgor shall not, without the prior consent of Pledgee, directly or
indirectly, sell, assign, transfer, or otherwise dispose of, or grant any option
with respect to the Pledged Property, nor shall

 

3

--------------------------------------------------------------------------------


 

Pledgor create, incur or permit any further pledge, hypothecation, encumbrance,
lien, mortgage or security interest with respect to the Pledged Property.

 

(h)  So long as no Event of Default (as hereinafter defined) has occurred and is
continuing, Pledgor shall have the right to vote and exercise all corporate
rights with respect to the Pledged Securities, except as expressly prohibited
herein, and to receive any cash dividends payable in respect of the Pledged
Securities.

 

(i)  Pledgor shall not permit any Issuer, directly or indirectly, to issue,
sell, grant, assign, transfer or otherwise dispose of, any additional shares of
capital stock of any Issuer or any option or warrant with respect to, or other
right or security convertible into, any additional shares of capital stock of
any Issuer, now or hereafter authorized, unless all such additional shares,
options, warrants, rights or other such securities are made and shall remain
part of the Pledged Property subject to the pledge and security interest granted
herein.

 

(j)  Pledgor shall pay all charges and assessments of any nature against the
Pledged Property or with respect thereto prior to said charges and/or
assessments being delinquent.

 

(k)  Pledgor shall promptly reimburse Pledgee on demand, together with interest
at the rate then applicable to the Obligations set forth in the Loan Agreement,
for any charges, assessments or expenses paid or incurred by Pledgee or any
Lender in Pledgee’s discretion for the protection, preservation and maintenance
of the Pledged Property and the enforcement of Pledgee’s rights hereunder,
including, without limitation, reasonable attorneys’ fees and legal expenses
incurred by Pledgee in seeking to protect, collect or enforce its rights in the
Pledged Property or otherwise hereunder.

 

(l)  Pledgee may notify any Issuer or the appropriate transfer agent of the
Pledged Securities to register the security interest and pledge granted herein
and honor the rights of Pledgee and Lenders with respect thereto.

 

(m)  Pledgor waives: (i) all rights to require Pledgee or any Lender to proceed
against any other person, entity or collateral or to exercise any remedy, (ii)
the defense of the statute of limitations in any action upon any of the
Obligations, (iii) any right of subrogation or interest in the Obligations or
Pledged Property until all Obligations have been paid in full, and (iv) any
rights to notice of any kind or nature whatsoever, unless specifically required
in this Pledge Agreement or non-waivable under any applicable law.  Pledgor
agrees that the Pledged Property, other collateral, or any other guarantor or
endorser may be released, substituted or added with respect to the Obligations,
in whole or in part, without releasing or otherwise affecting the liability of
Pledgor, the pledge and security interests granted hereunder, or this Pledge
Agreement.  Pledgee is entitled to all of the benefits of a secured party set
forth in Section 9-207 of the New York Uniform Commercial Code.

 

4

--------------------------------------------------------------------------------


 

4.  EVENTS OF DEFAULT

 

The occurrence or existence of any Event of Default under any of the Financing
Agreements is referred to herein individually as an “Event of Default”, and
collectively, as “Events of Default”.

 

5.  RIGHTS AND REMEDIES

 

At any time an Event of Default exists or has occurred and is continuing, in
addition to all other rights and remedies of Pledgee and Lenders, whether
provided under this Pledge Agreement, the Loan Agreement, the other Financing
Agreements, applicable law or otherwise, Pledgee shall have the following rights
and remedies which may be exercised without notice to, or consent by, Pledgor
except as such notice or consent is expressly provided for hereunder:

 

(a)  Pledgee, at its option, shall be empowered to exercise its continuing right
to instruct any Issuer (or the appropriate transfer agent of the Pledged
Securities) to register any or all of the Pledged Securities in the name of
Pledgee or in the name of Pledgee’s nominee (including, without limitation, any
Lender) and Pledgee may complete, in any manner Pledgee may deem expedient, any
and all stock powers, assignments or other documents heretofore or hereafter
executed in blank by Pledgor and delivered to Pledgee.   After said instruction,
and without further notice, Pledgee shall have the exclusive right to exercise
all voting and corporate rights with respect to the Pledged Securities and other
Pledged Property, and exercise any and all rights of conversion, redemption,
exchange, subscription or any other rights, privileges, or options pertaining to
any shares of the Pledged Securities or other Pledged Property as if Pledgee
were the absolute owner thereof, including, without limitation, the right to
exchange, in its discretion, any and all of the Pledged Securities and other
Pledged Property upon any merger, consolidation, reorganization,
recapitalization or other readjustment with respect thereto.  Upon the exercise
of any such rights, privileges or options by Pledgee, Pledgee shall have the
right to deposit and deliver any and all of the Pledged Securities and other
Pledged Property to any committee, depository, transfer agent, registrar or
other designated agency upon such terms and conditions as Pledgee may determine,
all without liability, except to account for property actually received by
Pledgee.  However, Pledgee shall have no duty to exercise any of the aforesaid
rights, privileges or options (all of which are exercisable in the sole
discretion of Pledgee) and shall not be responsible for any failure to do so or
delay in doing so.

 

(b)  In addition to all the rights and remedies of a secured party under the
Uniform Commercial Code or other applicable law, Pledgee shall have the right,
at any time and without demand of performance or other demand, advertisement or
notice of any kind (except the notice specified below of time and place of
public or private sale) to or upon Pledgor or any other person (all and each of
which demands, advertisements and/or notices are hereby expressly waived to the
extent permitted by applicable law), to proceed forthwith to collect, redeem,
recover, receive, appropriate, realize, sell, or otherwise dispose of and
deliver said Pledged Property or any part thereof in one or more lots at public
or private sale or sales at any exchange, broker’s board or at any of Pledgee’s
offices or elsewhere at such prices and on such terms as Pledgee may deem best. 
The foregoing disposition(s) may be for cash or on credit or for future delivery
without assumption of any credit risk, with Pledgee having the right to purchase
all or any part of said Pledged Property so sold at any such sale or sales,
public or private, free of any right or equity of redemption in Pledgor, which
right or equity is hereby expressly

 

5

--------------------------------------------------------------------------------


 

waived or released by Pledgor to the extent permitted by applicable law.  The
proceeds of any such collection, redemption, recovery, receipt, appropriation,
realization, sale or other disposition, after deducting all costs and expenses
of every kind incurred relative thereto or incidental to the care, safekeeping
or otherwise of any and all Pledged Property or in any way relating to the
rights of Pledgee hereunder, including reasonable attorneys’ fees and legal
expenses, shall be applied first to the satisfaction of the Obligations (in such
order as Pledgee may elect and whether or not due) and then to the payment of
any other amounts required by applicable law, including Section 9-615(a)(3) of
the Uniform Commercial Code, with Pledgor to be and remain liable for any
deficiency.  Pledgor shall be liable to Pledgee for the payment on demand of all
such costs and expenses, together with interest at the then applicable rate set
forth in the Loan Agreement, and any reasonable attorneys’ fees and legal
expenses.  Pledgor agrees that ten(10) days prior written notice by Pledgee
designating the place and time of any public sale or of the time after which any
private sale or other intended disposition of any or all of the Pledged Property
is to be made, is reasonable notification of such matters.

 

(c)  Pledgor recognizes that Pledgee may be unable to effect a public sale of
all or part of the Pledged Property by reason of certain prohibitions contained
in the Securities Act of 1933, as amended, as now or hereafter in effect or in
applicable Blue Sky or other state securities law, as now or hereafter in
effect, but may be compelled to resort to one or more private sales to a
restricted group of purchasers who will be obliged to agree, among other things,
to acquire such Pledged Property for their own account for investment and not
with a view to the distribution or resale thereof.  If at the time of any sale
of the Pledged Property or any part thereof, the same shall not, for any reason
whatsoever, be effectively registered (if required) under the Securities Act of
1933 (or other applicable state securities law), as then in effect, Pledgee in
its sole and absolute discretion is authorized to sell such Pledged Property or
such part thereof by private sale in such manner and under such circumstances as
Pledgee or its counsel may deem necessary or advisable in order that such sale
may legally be effected without registration.  Pledgor agrees that private sales
so made may be at prices and other terms less favorable to the seller than if
such Pledged Property were sold at public sale, and that Pledgee has no
obligation to delay the sale of any such Pledged Property for the period of time
necessary to permit any Issuer with respect thereto, even if such Issuer would
agree, to register such Pledged Property for public sale under such applicable
securities laws.  Pledgor agrees that any private sales made under the foregoing
circumstances shall be deemed to have been in a commercially reasonable manner.

 

(d)  All of the rights and remedies of the Pledgee and Lenders, including, but
not limited to, the foregoing and those otherwise arising under this Pledge
Agreement, the Loan Agreement and the other Financing Agreements, the
instruments comprising the Pledged Property, applicable law or otherwise, shall
be cumulative and not exclusive and shall be enforceable alternatively,
successively or concurrently as Pledgee and Lenders may deem expedient.  No
failure or delay on the part of Pledgee in exercising any of its options, powers
or rights or partial or single exercise thereof, shall constitute a waiver of
such option, power or right.

 

6

--------------------------------------------------------------------------------


 

6.  JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW

 

(a)  The validity, interpretation and enforcement of this Pledge Agreement any
dispute arising out of the relationship between the parties hereto, whether in
contract, tort, equity or otherwise, shall be governed by the internal laws of
the State of Florida excluding any principles of conflicts of law or any other
rule of law that would cause the application of the law of any jurisdiction
other than the State of Florida.

 

(b)  Pledgor irrevocably consents and submits to the non-exclusive jurisdiction
of the Circuit Court of Dade County, Florida or the United States District Court
for the Southern District of Florida, whichever Pledgee may elect, and waives
any objection based on venue or forum non conveniens with respect to any action
instituted therein arising under this Pledge Agreement or any of the other
Financing Agreements or in any way connected with or related or incidental to
the dealings of the parties hereto in respect of this Pledge Agreement or any of
the other Financing Agreements or the transactions related hereto or thereto, in
each case whether now existing or hereafter arising, and whether in contract,
tort, equity or otherwise, and agrees that any dispute with respect to any such
matters shall be heard only in the courts described above (except that Pledgee
shall have the right to bring any action or proceeding against Pledgor or its
property in the courts of any other jurisdiction which Pledgee deems necessary
or appropriate in order to realize on the Pledged Property or to otherwise
enforce its rights against Pledgor or its property).

 

(c)  Pledgor hereby waives personal service of any and all process upon it and
consents that all such service of process may be made by certified mail (return
receipt requested) directed to its address set forth herein and service so made
shall be deemed to be completed five (5) days after the same shall have been so
deposited in the U.S. mails, or, at Pledgee’s option, by service upon Pledgor in
any other manner provided under the rules of any such courts.

 

(d)  PLEDGOR HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS PLEDGE AGREEMENT OR ANY OF THE
OTHER FINANCING AGREEMENTS OR (ii) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF PLEDGOR AND PLEDGEE OR ANY LENDER IN RESPECT OF
THIS PLEDGE AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR THE
TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE.  PLEDGOR
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT PLEDGOR OR
PLEDGEE OR ANY LENDER MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS PLEDGE
AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

(e)  Pledgee and Lenders shall not have any liability to Pledgor (whether in
tort, contract, equity or otherwise) for losses suffered by Pledgor in
connection with, arising out of, or in any way related to the transactions or
relationships contemplated by this Pledge Agreement, or any act, omission or
event

 

7

--------------------------------------------------------------------------------


 

occurring in connection herewith, unless it is determined by a final and
non-appealable judgment or court order binding on Pledgee, that the losses were
the result of acts or omissions constituting gross negligence or willful
misconduct of Pledgee.  In any such litigation, Pledgee shall be entitled to the
benefit of the rebuttable presumption that it acted in good faith and with the
exercise of ordinary care in the performance by it of the terms of this Pledge
Agreement.

 

7.  MISCELLANEOUS

 

(a)  Pledgor agrees that at any time and from time to time upon the written
request of Pledgee, Pledgor shall execute and deliver such further documents,
including, but not limited to, irrevocable proxies or stock powers, in form
reasonably satisfactory to counsel for Pledgee, and will take or cause to be
taken such further acts as Pledgee may request in order to effect the purposes
of this Pledge Agreement and perfect or continue the perfection of the security
interest in the Pledged Property granted to Pledgee hereunder.

 

(b)  Beyond the exercise of reasonable care to assure the safe custody of the
Pledged Property (whether such custody is exercised by Pledgee, or Pledgee’s
nominee, agent or bailee) Pledgee or Pledgee’s nominee agent or bailee shall
have no duty or liability to protect or preserve any rights pertaining thereto
and shall be relieved of all responsibility for the Pledged Property upon
surrendering it to Pledgor or foreclosure with respect thereto.

 

(c)  All notices, requests and demands to or upon the respective parties hereto
shall be in writing and shall be deemed to have been duly given or made:  if
delivered in person, immediately upon delivery; if by telex, telegram or
facsimile transmission, immediately upon sending and upon confirmation of
receipt, if by nationally recognized overnight courier service with instructions
to deliver the next business day, one (1) business day after sending; and if by
registered or certified mail, return receipt requested, five (5) days after
mailing.  All notices, requests and demands upon the parties are to be given to
the following addresses (or to such other address as any party may designate by
notice in accordance with this Section):

 

If to Pledgor:

 

Mackie Designs Inc.

 

 

16220 Woodinville-Redmond Rd., N.E.

 

 

Woodinville, Washington

 

 

Attention: Chief Financial Officer

 

 

Telephone No.: 425-487-4333

 

 

Telecopy No.: 425-483-6595

 

 

 

with a copy to: Sun Capital Partners Management, LLC

 

 

5355 Town Center Road, Suite 802

 

 

Boca Raton, Florida 33486

 

 

Attention: Marc J. Leder,

 

 

Rodger R. Krouse and

 

 

C. Deryl Couch, Esq.

 

8

--------------------------------------------------------------------------------


 

 

 

Telephone No.: 561-394-0550

 

 

Telecopier No.: 561-394-0540

 

 

 

with a copy to: Kirkland & Ellis

 

 

200 East Randolph Drive

 

 

Chicago, Illinois

 

 

Attention: Francesco Penati, Esq.

 

 

Telephone No.: 312-861-2000

 

 

Telecopier No.: 312-861-2200

 

 

 

If to Pledgee:

 

Congress Financial Corporation

 

 

(Florida)

 

 

777 Brickell Avenue

 

 

Miami, Florida 33131

 

 

Attention: Portfolio Manager

 

 

Telephone No.:305-371-6671

 

 

Telecopy No.:305-371-9456

 

(d)  All references to the plural herein shall also mean the singular and to the
singular shall also mean the plural.  All references to Pledgor, Pledgee and
Issuers pursuant to the definitions set forth in the recitals hereto, or to any
other person herein, shall include their respective successors and assigns. The
words “hereof,” “herein,” “hereunder,” “this Pledge Agreement” and words of
similar import when used in this Pledge Agreement shall refer to this Pledge
Agreement as a whole and not any particular provision of this Pledge Agreement
and as this Pledge Agreement now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.  An Event of Default
shall exist or continue or be continuing until such Event of Default is waived
in accordance with Section 7(g) hereof or cured in a manner satisfactory to
Pledgee as determined in good faith.  All references to the term “Person” or
“Persons” herein shall mean any individual, sole proprietorship, partnership,
corporation (including, without limitation, any corporation which elects
subchapter S status under the Internal Revenue Code of 1986, as amended),
limited liability corporation, limited liability participation, limited
liability company, business trust, unincorporated association, joint stock
company, trust, joint venture or other entity or any government or any agency,
instrumentality or political subdivision thereof.

 

(e)  This Pledge Agreement, the other Financing Agreements and any other
document referred to herein or therein shall be binding upon Pledgor and its
successors and assigns and inure to the benefit of and be enforceable by Pledgee
and its successors and assigns.

 

(f)  If any provision of this Pledge Agreement is held to be invalid or
unenforceable, such invalidity or unenforceability shall not invalidate this
Pledge Agreement as a whole, but this Pledge Agreement shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.

 

9

--------------------------------------------------------------------------------


 

(g)  Neither this Pledge Agreement nor any provision hereof shall be amended,
modified, waived or discharged orally or by course of conduct, but only by a
written agreement signed by an authorized officer of Pledgee.  Neither Pledgee
nor Lenders shall by any act, delay, omission or otherwise be deemed to have
expressly or impliedly waived any of their respective rights, powers and/or
remedies unless such waiver shall be in writing and signed by an authorized
officer of Pledgee. Any such waiver shall be enforceable only to the extent
specifically set forth therein.  A waiver by Pledgee or any Lender of any right,
power and/or remedy on any one occasion shall not be construed as a bar to or
waiver of any such right, power and/or remedy which Pledgee or such Lender would
otherwise have on any future occasion, whether similar in kind or otherwise. 
This Pledge Agreement may be executed and delivered by telecopier with the same
force and effect as if it were a manually executed and delivered counterpart.

 

(h) Upon payment and satisfaction in full of the Obligations and the
terminations of the Financing Agreements, and upon Pledgor’s written request,
Pledgee shall promptly deliver the stock certificates representing the Pledged
Securities to Pledgor.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Pledgor has executed this Pledge Agreement as of the day and
year first above written.

 

 

MACKIE DESIGNS INC.

 

 

 

By:

/s/ James T. Engen

 

 

 

 

 

Title:

President & CEO

 

 

 

 

--------------------------------------------------------------------------------


EXHIBIT A

TO

PLEDGE AND SECURITY AGREEMENT

 

Issuer

 

Certificate Nos.

 

Shares

 

 

 

 

 

 

 

Mackie Designs Manufacturing, Inc.

 

1

 

100 shares of Common Stock, NPV

 

 

 

 

 

 

 

Mackie Investment Co.

 

1

 

100 shares of Common Stock, NPV

 

 

 

 

 

 

 

SIA Software Company, Inc.

 

7

 

200 shares, NPV

 

 

 

--------------------------------------------------------------------------------